Citation Nr: 1635738	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A January 2013 rating decision increased the disability rating for PTSD from 30 percent to 50 percent, effective August 26, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v Brown, 6 Vet. App. 35 (1993).  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  

The Board remanded the appealed claim in December 2013 for additional development, and it now returns to the Board for further review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim in December 2013 to, in pertinent part, obtain VA treatment records since September 2009 from VA Medical centers in West Haven, Connecticut, and Bay Pines, Florida, and to schedule a new VA examination to address the Veteran's PTSD.  

Pursuant to the Board's instructions, the VA examiner was to address any additional psychiatric disorders in addition to PTSD and to differentiate any symptoms attributable to any such other disorders if possible.  The Board requested this examination substantially based on a submitted July 2013 private psychological evaluation report, in which the private psychologist diagnosed not only PTSD but also panic disorder with agoraphobia, pain disorder associated with psychological factors and general medical condition, and a short term memory disorder.  The Board notes the examiner was also asked to assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD; however,   such score is no longer utilized in DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-V).

Unfortunately, while a new VA psychological examination was obtained in February 2014, the VA examiner failed to note the private psychological evaluation in July 2013, and failed to note the diagnoses assigned by that private psychologist, instead reviewing only the Veteran's VA treatment records and noting a past psychological diagnosis only of PTSD.  Thus, when February 2014 VA examiner expressly concluded that the Veteran suffered from PTSD and not other psychiatric disability, this assessment was not benefited by a complete review of the record including the additional diagnoses made by the private psychologist in July 2013.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing VA treatment records since May 2014 to include any additional records from the Vet Center in Sarasota, Florida.  Unobtained records from the Port Charlotte VA Community Based Outpatient Clinic (CBOC), where the Veteran reported seeing a therapist, should also be sought.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all private mental health care providers who have recently treated him for his PTSD.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  Then, schedule the Veteran for a new VA psychiatric examination to determine the nature and severity of       his PTSD.  The examiner must review the record in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.    

The examiner should indicate whether the Veteran      suffers from any other psychiatric disorders in addition to PTSD, and should specifically comment on the private neuropsychological evaluation in July 2013 (which was associated with the record in December 2013).  The examiner should provide an opinion as to whether any    such disorder is related to PTSD (versus a separate/distinct disorder), and whether it is possible to differentiate or dissociate symptoms which are not attributable in any way to his PTSD.  If any psychiatric symptoms are not in any way attributable to PTSD or to PTSD-related psychiatric disorders, the examiner should specify those symptoms. 

4.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

